Citation Nr: 1045417	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1976 to December 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the Veteran's claim.

The Veteran requested a hearing before the Board in Washington, 
DC; however, in an August 2010 statement, the Veteran withdrew 
his hearing request.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible for 
his hearing loss, he has not submitted evidence of 
unemployability, or claimed to be unemployable.  The record does 
not indicate that the Veteran has claimed that he is unemployable 
because of his disability.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


FINDING OF FACT

VA audiometric testing revealed no worse than Level I hearing 
loss in the right ear and Level I hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  In a 
May 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The May 2007 letter also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires that 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 
at 1270.

The Veteran was notified in correspondence dated in May 2007 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes, 
which typically provide for a range in severity of particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.

The Veteran's service treatment records and VA medical treatment 
records have been obtained.  VA examinations were provided to the 
Veteran in connection with his claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA medical opinions obtained in this case are adequate as 
they were predicated on a substantial review of the record and 
medical findings and considered the Veteran's complaints and 
symptoms.  Accordingly, the Board finds that VA's duty with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield, 19 Vet. App. at 121, 
rev'd on other grounds, 444 F.3d at 1328; see also 
Dingess/Hartman, 19 Vet. App. at 492-93.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  Id. at § 4.3.

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The Rating Schedule provides rating tables for the evaluation of 
hearing impairment.  Table VI assigns a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
percent speech discrimination and the puretone threshold average 
(the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Table VI 
Roman numeral designations for hearing impairment in each ear.  
Id.  When evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned in 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992). 
 
38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Each ear is evaluated separately.  Id.  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation from either Table VI or 
Table VIA, whichever results in the higher numeral. 38 C.F.R. § 
4.86(b) (2010).  That numeral is then elevated to the next higher 
Roman numeral.  Id.  Each ear is evaluated separately.  Id. 
 
Service connection for bilateral hearing loss was established in 
a May 2007 rating decision with a noncompensable rating and an 
effective date of March 1996.  A subsequent July 2007 rating 
decision continued the Veteran's noncompensable rating.  The 
Veteran contends that he is entitled to an increased rating for 
his service connected hearing loss.  Specifically, the Veteran 
asserts that he feels like his ears are closing up and he can't 
hear.  See March 2010 Representative Statement.  The Veteran's 
representative stated that the Veteran feels his hearing loss 
affects his work and makes him feel tired.  Id.

The Veteran was afforded a VA audiological examination in June 
2007.  The Veteran's puretone thresholds, in decibels, were found 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
20
LEFT
15
15
20
20
25

The average puretone threshold was shown as 21.25 decibels in the 
right ear and 20 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 96 percent in the right ear 
and 96 percent in the left ear.

The Veteran was afforded a second VA audiological examination in 
December 


2009.  The Veteran's puretone thresholds, in decibels, were found 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
20
20
15
15
25

The average pure tone threshold was shown as 17.5 decibels in the 
right ear and 18.75 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 96 percent in the right ear 
and 96 percent in the left ear.

The Veteran was not shown to have puretone thresholds of 55 
decibels or more at the four specified frequencies (1000, 2000, 
3000, and 4000) in either ear.  While the Veteran was shown to 
have puretone thresholds of 30 decibels or less at 1000 Hertz at 
each ear, the Veteran did not have puretone thresholds of 70 
decibels or more at 2000 Hertz in either ear.  Thus, the 
provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment do not apply to either ear. 
 
The June 2007 VA audiometric findings, applied to Table VI, yield 
a numeric designation of I for the right ear (21.25 decibel 
puretone threshold average, and 96 percent speech 
discrimination), and a numeric designation of I for the left ear 
(20 decibel puretone threshold average, and 96 percent speech 
discrimination).  The  numeric designations for the right ear (I) 
along with the numeric designation for the left ear (I), entered 
into Table VII, produce a noncompensable (0 percent) evaluation 
for hearing impairment. 

The December 2009 VA audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (17.5 decibel 
puretone threshold average, and 96 percent speech 
discrimination), and a numeric designation of I for the left ear 
(18.75 decibel puretone threshold average, and 96 percent speech 
discrimination).  The  numeric designations for the right ear (I) 
along with the numeric designation for the left ear (I), entered 
into Table VII, produce a noncompensable (0 percent) evaluation 
for hearing impairment. 
 
The Board recognizes the Veteran's contentions as to the severity 
of his bilateral hearing loss.  Lay statements are considered to 
be competent evidence when describing the features or symptoms of 
an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms have puretone thresholds of sufficient severity 
to satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board emphasizes 
that disability ratings are derived by a mechanical application 
of the rating schedule.  See Lendenmann, 3 Vet. App. at 349.  
Here, mechanical application of the rating schedule to the 
audiometric findings does not establish entitlement to a 
compensable disability evaluation.  As a result, the Board finds 
that the Veteran's statements regarding the severity of his 
hearing loss to be less credible than the objective medical 
evidence of record.  Further, the Board finds that the weight of 
the competent objective medical evidence is greater than the 
assertions of the Veteran.  Accordingly, the Board finds that the 
Veteran is not entitled to a higher initial evaluation for 
bilateral hearing loss. 

In a March 2010 statement, the Veteran's representative stated 
that the Veteran's hearing loss affects his work; however, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular scheduler rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the hearing loss has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  While it is contemplated that the Veteran's 
hearing loss may have an adverse effect on employability, it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairment in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  Id. at § 4.10.  Therefore, given the 
lack of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for a 10 percent 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


